ACCEPTED
                                                                                                 01-14-00215-CV
                                                                                       FIRST COURT OF APPEALS
                                                                                               HOUSTON, TEXAS
                                                                                             2/5/2015 9:40:20 AM
                                                                                            CHRISTOPHER PRINE
                                                                                                          CLERK

                                   NO. 01-14-00215-CV

                          IN THE FIRST COURT OF APPEALS
                                                                              FILED IN
                                                                       1st COURT OF APPEALS
                                   HOUSTON, TEXAS                          HOUSTON, TEXAS
                                                                       2/5/2015 9:40:20 AM
                                   ___________________                 CHRISTOPHER A. PRINE
                                                                               Clerk
                                      LETHA PILLAI

                                                           Appellant

                                              v.

                             JESUS VEGA and DALIA VEGA

                                                           Appellees

                      On Appeal from the 234th Judicial District Court

                                    Harris County, Texas

                             Trial Court Cause No. 2011-68692



         RESPONSE TO APPELLANT’S REQUEST TO ABATE APPEAL

       This matter was resolved via a mediated Settlement Agreement. All documents
subsequently requested by Appellant in regards to that mediated Settlement Agreement have
now been signed by Appellees. All signed original documents have been delivered to and
received by Appellant’s counsel.

       There is no live controversy before this Court between the parties as to the merits of
this appeal.

       Appellees move and request that this appeal be dismissed for want of jurisdiction.
Tex. R. App. P. 42.3(a)




                                    Page 1 of 2
                                                  Respectfully submitted,

                                                  BUCKLEY, WHITE, CASTANEDA
                                                  & HOWELL, L.L.P.

                                                  _/s/ Daniel F. Castaneda
                                                  Daniel F. Castaneda
                                                  State Bar No. 03980540
                                                  2401 Fountainview, Suite 1000
                                                  Houston, Texas 77057
                                                  (713) 789-7700 Telephone
                                                  (713) 789-7703 Facsimile


                                    Certificate of Service
        As required by Texas Rule of Appellate Procedure 6.3 and 9.5(b), (d), (e), I certify
that I have served this document on all other partiesCwhich are listed belowCon February 5,
2015, as follows:
       Mr. T. W. Proctor
       T. W. Proctor & Associates
       630 Uvalde Road
       Houston, Texas 77015
       Counsel for Appellant


              By (check all that apply)
                             G      personal delivery
                             G      mail
                             G      commercial delivery service
                             X      Via Facsimile 713 453-3232



                                                         _/s/ Daniel F. Castaneda
                                                         Daniel F. Castaneda




                                    Page 2 of 2